           Case 1:21-mc-00394-BLW Document 2 Filed 04/19/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  In re:
  SCOTT FRANKLIN BURPEE,                         Case No. 1:21-mc-00394-BLW

                        Debtor.
                                                 MEMORANDUM DECISION AND
                                                 ORDER
  UNITED STATES OF AMERICA,

           Plaintiff,

                        v.

  SCOTT FRANKLIN BURPEE,

           Defendant.


                                    INTRODUCTION

       Before the Court is the United States’ unopposed Motion for Withdrawal of the

Reference. Dkt 1. For the reasons explained below, the Court will deny this motion

without prejudice.

                                     DISCUSSION

       In 2018, Scott Burpee obtained a multi-million loan from the SBA for

various entities he owned. The United States says he obtained that loan through

false, fraudulent, and deceptive conduct and omissions. Mr. Burpee filed a

bankruptcy petition in June 2020, and thereafter the United States filed (1) an

adversary proceeding in bankruptcy court and (2) a separate action in district court.


MEMORANDUM DECISION & ORDER - 1
        Case 1:21-mc-00394-BLW Document 2 Filed 04/19/21 Page 2 of 3




The United States says the adversary proceeding and the district court action “are

based on the same facts and the legal theories center around false and fraudulent

misrepresentations and conduct.” See Dkt. 1, at 2. The United States thus argues

that both cases should be handled by one court.

      As matters currently stand, three judges are involved. The adversary

proceeding is pending in the bankruptcy court before Judge Pappas; the district

court action is pending before Judge Dale; and the motion to withdraw the

reference is pending before the undersigned judge. As of this date, it is unclear if

the district court action will remain with Judge Dale or be reassigned. Additionally,

the parties recently asked Judge Dale to extend deadlines for the parties to file a

joint litigation and discovery plan because they “are actively discussing a possible

resolution to this matter.” See Stip., Dkt. 5 in Case No. 1:21-cv-00015-CWD.

      Under these circumstances, this Court does not believe deciding the motion

to withdraw at this time would be an efficient or a wise use of judicial resources.

The Court will instead deny the motion without prejudice. The United States may

refile the motion if and when settlement negotiations break down.




MEMORANDUM DECISION & ORDER - 2
       Case 1:21-mc-00394-BLW Document 2 Filed 04/19/21 Page 3 of 3




                                  ORDER

     IT IS ORDERED that the United States’ Motion to Withdraw the Reference

(Dkt. 1) is DENIED WITHOUT PREJUDICE.

                                        DATED: April 19, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 3
